 Case 3:21-cv-01735-K-BH Document 18 Filed 09/21/21           Page 1 of 1 PageID 106


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL DARREN BOYDSTON,                    )
    ID # 1954691,                           )
          Petitioner,                       )
                                            )
vs.                                         )      No. 3:21-CV-1735-K-BH
                                            )
DIRECTOR, Texas Department of               )
Criminal Justice, Correctional              )
Institutions Division,                      )
             Respondent.                    )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they

are accepted as the Findings and Conclusions of the Court. For the reasons stated in

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, the Petition for a Writ of Habeas Corpus by a Person in State Custody, received on

July 26, 2021 (doc. 3), is DENIED with prejudice as barred by the statute of

limitations.

      SO ORDERED.

      Signed September 21st, 2021.

                                         __________________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
